DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of 16097934 filed 10/31/2018 (PAT 11026424), which is a 371 of PCT/US2017/034500 filed 05/25/2017. PCT/US2017/034500 has PRO of 62341382 filed 05/25/2016.
Accordingly, claims 1-20 are afforded the effective filing date of 05/25/2016 for art rejection purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-20 are pending in this instant application, examined herein on the merits for patentability.



Claim Objections
Claim 20 is objected to because of the following informalities:  please add an “and” after “insecticidal active agent”.  Appropriate correction is required.

Claim Interpretation
	Claim 20 is structured as a product-by-process by reciting “the composition is produced by mixing the insecticidal active agent [and] the polymer in the solvent.” 
	MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents; cited in IDS 05/04/2021).
Regarding claims 1-2, 5, and 13-14, Derrieu teaches an insecticide composition comprising an insecticide active agent such as pyriproxyfen, a hydrophobic polymer such as poly(isobutyl methacrylate), a solvent and gum Arabic (a texturizing agent), wherein the hydrophobic polymer is present at a concentration between 0.005 and 3% w/v and the insecticide active agent is present at a concentration between 0.05 and 10% w/v (Abstract; pages 5-7; page 9, Example 3; claims 1 and 11-14).
It would have been obvious to one of ordinary skill in the art to routinely optimize the amounts of the insecticide and polymer in the composition, per guidance from Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above Derrieu provided the guidance to do so by teaching that an insecticide composition containing a hydrophobic polymer such as poly(isobutyl methacrylate) at a concentration between 0.005 and 3% w/v and an insecticide active agent at a concentration between 0.05 and 10% w/v, and said ranges as taught by Derrieu overlap the total amount of the insecticide active ingredient and polymer is from 1.005 weight percent to 8.1 weight percent of the composition of claim 1, as well as, the individual amounts of polymer and insecticide active ingredient of claims 41 and 42, respectively. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  As such, it would have been customary for an artisan of ordinary skill to determine the optimal aspect of the total amount of the insecticide and polymer to a total amount from 1.005 weight percent to 8.1 weight percent of the composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of the insecticide and polymer in the composition would have been obvious before the effective filing date of Applicant’s invention. 
Regarding claim 20, Derrieu teaches the insecticide composition is produced by mixing the insecticide active agent and a hydrophobic polymer such as poly(isobutyl methacrylate) in a solvent (Example 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 3-4, 6, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents; cited in IDS 05/04/2021), as applied to claims 1 and 14 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; cited in IDS 05/04/2021).
The insecticidal compositions of claims 1 and 14 are discussed above, and said discussion is incorporated herein in its entirety.
However, Derrieu does not teach the limitations of claims 3-4, 6, 8-12, and 15.
Regarding claims 3-4, Norton teaches a pyrethroid formulation comprising fumed silica particles (Aerosil 380), a polymer including isobutyl methacrylate monomers, a solvent including acetone and a pyrethroid agent (an insecticide agent) ([0009], [0014], [0028], [0056], [0070], [0115], [0118], [0129], [0139], [0142]-[0143], [0156], [0159]; Table 2; claims 80, 90 and 96). Norton teaches ratio of pyrethroid compound to polymer is between about 5:1 and about 1:5 ([0007] and [0059]). Norton teaches that the ideal formulation is one that provide longer lasting or superior residual activity ([0096]). 
It would have been obvious to one of ordinary skill in the art to include acetone and fumed silica to the insecticide formulation of Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Norton provided the guidance to do so by teaching that acetone is included in the insecticide composition as an organic solvent to help dissolve pyrethroid insecticide and fumed silica is included in the insecticide composition so as to provide the composition with a desired thickening, as well as, fumed silica functions as an anti-settling agent in the composition (Norton: [0013], [0070], [0072] and [0129]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including acetone and fumed silica in the insecticide composition of Derrieu with a reasonable expectation of obtaining a resulting insecticide composition in which acetone as an organic solvent sufficiently dissolved pyrethroid active ingredient in the composition and the fumed silica provided the composition with the desired rheology to the composition, as well as stability to the composition, which is one of the objective of Derrieu, to improve the storage stability of the composition (Derrieu: page 4, paragraph 10), and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 6, Norton teaches the insecticide comprises permethrin (Norton: [0008], [0056]).
It would have been obvious to one of ordinary skill in the art to include permethrin as the insecticide active agent in the composition Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Norton provided the guidance to do by teaching that permethrin can be included as the pyrethroid in the insecticide composition of Derrieu so as to provide the desired insecticidal effect. One of ordinary skill in the art would have reasonable expectation of including permethrin as the insecticide active agent in the composition Derrieu because pyrethroids were indicated in Derrieu as one of the suitable main active principles used for providing the insecticidal effect, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 8-10, Norton teaches the pyrethroid formulation further contains tocopherol or butylated hydroxytoluene ([0014] and [0136]; claim 43).
It would have been obvious to one of ordinary skill in the art to include tocopherol in the insecticide composition of Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Norton provided the guidance to so by teaching that tocopherol can be included as a preservative in the insecticidal composition of Derrieu with a reasonable expectation that the inclusion of tocopherol would provide a desired insecticidal composition which prevent microbial or fungal degradation of the composition during storage (Norton: [0136]), and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 11, as discussed above, Norton provided the guidance and motivation for including fumed silica and acetone to the insecticide composition Derrieu.
Regarding claim 12, Derrieu teaches the insecticide active agent includes pyriproxyfen (Derrieu: Abstract; pages 5-7; page 9, Example 3; claims 1 and 11-14). As discussed above, Norton also provided the guidance and motivation for including permethrin as the insecticide in the composition of Derrieu.
Regarding claim 15, as discussed above, Norton provided the guidance and motivation for including fumed silica and acetone to the insecticide composition Derrieu.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents; cited in IDS 05/04/2021), as applied to claim 1 above, and further in view of Ohashi et al (24 November 2011; WO 2011/145667 A1; cited in IDS 05/04/2021).
The insecticidal composition of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Derrieu does not teach the insecticide active ingredient comprises pyriproxyfen and permethrin of claim 7. 
Regarding claim 7, Ohashi teaches a pest control material containing pyrethroid compound such as permethrin and/or an insect growth regulator such as pyriproxyfen, amorphous silica, a methacrylate polymer resin, and solvent (abstract; page 4, lines 13-18; pages 5-7; page 9, lines 14-end; page 10, lines 1-15; pages 14-15; Examples 1, 2, 4, 5, 8, 10 and 19-21).
It would have been obvious to one of ordinary skill in the art to include permethrin as one of the insecticide agents along with pyriproxyfen in the composition Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ohashi teaches that pyriproxyfen is compatible to be used in combination with pyrethroid compounds such as permethrin (Ohashi: page 15; Examples 19-21). One of ordinary skill in the art would have reasonable expectation of success in doing so because Derrieu has also indicated that a combination of insecticides can be used including pyriproxyfen and a pyrethroid (Derrieu: bottom of page 7). Thus, an ordinary artisan provided the guidance from the prior art would looked to using a combination of insecticides such as pyriproxyfen and permethrin to as to provide a desired synergistic insecticidal action per Derrieu (bottom of page 7), and achieve Applicant’s claimed invention with success.
Regarding claim 16, Derrieu teaches the insecticide composition contains hydrophobic polymer such as poly(isobutyl methacrylate) at a concentration between 0.005 and 3% w/v and the insecticide active agent at a concentration between 0.05 and 10% w/v (Derrieu: page 6, last paragraph). Ohashi teaches the ratio of a pyrethroid compound to an insect growth regulator is 1:20 to 20:1, and the pest control material contains 0.1 to 25 wt% of a pyrethroid compound (permethrin) and 0.01 to 25 wt% of an insect growth regulator (pyriproxyfen) (page 3, lines 1-17; page 7,lines 18-21; page 12, lines 23-24; page 13, lines 7-8). 
It would also have been obvious to one of ordinary skill in the art to optimize the concentrations polymer, pyriproxyfen and permethrin in the composition, per guidance from Derrieu and Ohashi, to the amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Derrieu provided the guidance for optimizing the concentration of poly(isobutyl methacrylate) in the insecticide composition to a concentration between 0.05 and 10% w/v (Derrieu: page 7, lines 1-2) and Ohashi provided the guidance for optimizing concentrations of pyriproxyfen to a concentration of 0.01 to 25 wt% and permethrin to a concentration of 0.1 to 25 wt%, in which said ranges taught by Derrieu and Ohashi overlap the claimed parameters for polymer, pyriproxyfen and permethrin. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). It would have been customary for an artisan of ordinary skill to determine the amounts of polymer, pyriproxyfen and permethrin to achieve the desired insecticidal composition. As such, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of polymer, pyriproxyfen and permethrin in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents; cited in IDS 05/04/2021), as applied to claim 1 above, and further in view of Ohashi et al (24 November 2011; WO 2011/145667 A1; cited in IDS 05/04/2021), as applied to claim 16 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; cited in IDS 05/04/2021).
The compositions of claims 1 and 16 are discussed above, and said discussion are incorporated herein in its entirety.
However, Derrieu and Ohashi do not teach the texturizing agent comprises fumed silica and the solvent comprises acetone of claim 17.
Regarding claim 17, Norton teaches a pyrethroid formulation comprising fumed silica particles (Aerosil 380), a polymer including isobutyl methacrylate monomers, a solvent including acetone and a pyrethroid agent (an insecticide agent) ([0009], [0014], [0028], [0056], [0070], [0115], [0118], [0129], [0139], [0142]-[0143], [0156], [0159]; Table 2; claims 80, 90 and 96).
It would have been obvious to one of ordinary skill in the art to include acetone and fumed silica to the insecticide formulation of Derrieu, and produce the claimed invention of claim 17. One of ordinary skill in the art would have been motivated to do so because Norton provided the guidance to do so by teaching that acetone is included in the insecticide composition as an organic solvent to help dissolve pyrethroid insecticide and fumed silica is included in the insecticide composition so as to provide the composition with a desired thickening, as well as, fumed silica functions as an anti-settling agent in the composition (Norton: [0013], [0070], [0072] and [0129]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including acetone and fumed silica in the insecticide composition of Derrieu with a reasonable expectation of obtaining a resulting insecticide composition in which acetone as an organic solvent sufficiently dissolved pyrethroid active ingredient in the composition and the fumed silica provided the composition with the desired rheology to the composition, as well as stability to the composition, which is one of the objective of Derrieu, to improve the storage stability of the composition (Derrieu: page 4, paragraph 10), and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to include permethrin as one of the insecticide agents along with pyriproxyfen in the composition Derrieu, and produce the claimed invention of claim 17. One of ordinary skill in the art would have been motivated to do so because Ohashi teaches that pyriproxyfen is compatible to be used in combination with pyrethroid compounds such as permethrin (Ohashi: page 15; Examples 19-21). One of ordinary skill in the art would have reasonable expectation of success in doing so because Derrieu has also indicated that a combination of insecticides can be used including pyriproxyfen and a pyrethroid (Derrieu: bottom of page 7). Thus, an ordinary artisan provided the guidance from the prior art would looked to using a combination of insecticides such as pyriproxyfen and permethrin to as to provide a desired synergistic insecticidal action per Derrieu (bottom of page 7), and achieve Applicant’s claimed invention with success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrieu et al (25 September 1997; WO 1997034478 A1; English translation and citation via Google Patents; cited in IDS 05/04/2021), as applied to claim 1 above, and further in view of Norton et al (3 July 2014; US 2014/0187424 A1; cited in IDS 05/04/2021) and Ohashi et al (24 November 2011; WO 2011/145667 A1; cited in IDS 05/04/2021).
The insecticidal compositions of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
Regarding claims 18 and 19, Derrieu teaches the insecticide composition contains hydrophobic polymer such as poly(isobutyl methacrylate) at a concentration between 0.005 and 3% w/v and the insecticide active agent such as pyriproxyfen at a concentration between 0.05 and 10% w/v (Abstract; pages 5-7; page 9, Example 3; claims 1 and 11-14). Norton teaches a pyrethroid formulation comprising fumed silica, a polymer including isobutyl methacrylate monomers, a solvent including acetone and a pyrethroid agent (an insecticide agent) ([0009], [0014], [0028], [0056], [0070], [0115], [0118], [0129], [0139], [0142]-[0143], [0156], [0159]; Table 2; claims 80, 90 and 96). Norton teaches the fumed silica is present in the formulation at an amount between about 0.5 to about 3 weight % ([0135] and [0139]). Norton teaches the solvent is present in the formulation at an amount between about 60 and 90 weight % ([0133]). Ohashi teaches a pest control material containing pyrethroid compound such as permethrin and/or an insect growth regulator such as pyriproxyfen, amorphous silica, a methacrylate polymer resin, and solvent (abstract; page 4, lines 13-18; pages 5-7; page 9, lines 14-end; page 10, lines 1-15; pages 14-15; Examples 1, 2, 4, 5, 8, 10 and 19-21). Ohashi teaches the ratio of a pyrethroid compound to an insect growth regulator is 1:20 to 20:1, and the pest control material contains 0.1 to 25 wt% of a pyrethroid compound (permethrin) and 0.01 to 25 wt% of an insect growth regulator (pyriproxyfen) (page 3, lines 1-17; page 7, lines 18-21; page 12, lines 23-24; page 13, lines 7-8).
It would have been obvious to one of ordinary skill in the art to include acetone and fumed silica to the insecticide formulation of Derrieu, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Norton provided the guidance to do so by teaching that acetone is included in the insecticide composition as an organic solvent to help dissolve pyrethroid insecticide and fumed silica is included in the insecticide composition so as to provide the composition with a desired thickening, as well as, fumed silica functions as an anti-settling agent in the composition (Norton: [0013], [0070], [0072] and [0129])). Thus, an ordinary artisan provided the guidance from the prior art would looked to including acetone and fumed silica in the insecticide composition of Derrieu with a reasonable expectation of obtaining a resulting insecticide composition in which acetone as an organic solvent sufficiently dissolved pyrethroid active ingredient in the composition and the fumed silica provided the composition with the desired rheology to the composition, as well as stability to the composition, which is one of the objective of Derrieu, to improve the storage stability of the composition (Derrieu: page 4, paragraph 10)), and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to optimize the concentrations polymer, pyriproxyfen, pyriproxyfen/permethrin, fumed silica and acetone in the composition, per guidance from Derrieu, Norton and Ohashi, to the amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Derrieu provided the guidance for optimizing the concentration of poly(isobutyl methacrylate) in the insecticide composition to a concentration between 0.05 and 10% w/v (Derrieu: page 1, lines 1-2); Norton provided the guidance for optimizing the concentration of  the fumed silica an amount between about 0.5 to about 3 weight % (Norton: [0135]), and the concentration of acetone to an amount between about 60 and 90 weight % (Norton: [0133]);  and Ohashi provided the guidance for optimizing concentrations of pyriproxyfen to a concentration of 0.01 to 25 wt% and permethrin to a concentration of 0.1 to 25 wt% (Ohashi: page 12, lines 23-24; page 13, lines 7-8). It is noted that the ranges taught by Derrieu, Norton and Ohashi overlap the claimed parameters for polymer, fumed silica, acetone and pyriproxyfen (or pyriproxyfen/permethrin). Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). It would have been customary for an artisan of ordinary skill to determine the amounts of polymer, fumed silica, acetone and pyriproxyfen (or pyriproxyfen/permethrin) to achieve the desired insecticidal composition. As such, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of polymer, fumed silica, acetone and pyriproxyfen (or pyriproxyfen/permethrin) in the composition would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613